Title: To James Madison from James Monroe, 11 August 1811
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Augt. 11. 1811
The incapacity for business produc’d by so long an application to it at Washington, has been increasd since my return home by a fall from my horse, being taken off by a limb of a tree under which he passed. My head, & left shoulder were bruis’d, & my leg cut a little by the stirrup, but I have almost recover’d from these injuries. I have walk’d about to day, & expect to be able to ride tomorrow.
I inclose you recommendations in favor of two persons to succeed Mr Freneau in the office of Commissr. of loans in So Carolina.

Mr Gales has written to enquire whether the Statment in the Aurora of rudeness being offerd to me personally by Mr Foster is correct. It certainly is not so. But whether, since the proceeding & judgment in the admy. in the case of the Fox & other vessels, the statment ought to be contradicted or even noticd, as not heard of, is doubtful at least at this time. I have intimated to Mr Graham that I will answer Mr Gales (thro Mr G), in my next on the subject, suggesting a doubt as to noticing it for the reason herin stated. I shall be glad of a line from you on it in the inter[i]m. Respectfully your friend & servt
Jas Monroe
